Citation Nr: 1542323	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  13-22 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of service connection for the cause of the Veteran's death, and if so, whether service connection may be granted.


REPRESENTATION

Appellant represented by:	Louise J. Smith, Individual Representative


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1946 to May 1949 and from July 1958 to December 1967, to include service in the Republic of Vietnam.  He died in November 2006.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Appellant and her daughter presented testimony at a videoconference hearing before the undersigned in January 2015.  A transcript of the hearing is associated with the claims file.

In connection with the Appellant's claim, the Board requested an opinion from a specialist under the employ of the Veterans Health Administration (VHA) in March 2015.  The May 2015 VHA opinion has been associated with the record.  The VHA specialist's report was forwarded to the Appellant in July 2015.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

In July 2015, the Appellant submitted additional evidence pertinent to her appeal.  The additional evidence was submitted in response to the May 2015 VHA opinion.  The Appellant specifically indicated that she did not waive RO consideration of the evidence submitted and requested that the Board remand the case to the RO for consideration of the new evidence in the first instance.  As such, a remand is required.  See 38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After completing any development deemed necessary, readjudicate the Appellant's claim for service connection for the cause of the Veteran's death, in light of the May 2015 VHA opinion and any other new evidence submitted by the Appellant.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Appellant and her representative, and return the appeal to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

